Name: Council Regulation (EEC) No 1897/87 of 2 July 1987 amending and derogating from Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  trade policy
 Date Published: nan

 3.7 . 87 Official Journal of the European Communities No L 182 / 35 COUNCIL REGULATION (EEC) No 1897/87 of 2 July 1987 amending and derogating from Regulation (EEC) No -985/68 laying down general rules for intervention on the market in butter and cream THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1 ), as last amended by Regulation (EEC) No 773/87 (2), and in particular Article 6 (6) thereof, Having regard to the proposal from the Commission (3), Whereas Regulation (EEC) No 985/68 (4), as last amended by Regulation (EEC) No 3790/ 85 ( 5), = lays down that intervention measures shall only apply to butter which is classed as top quality in the Member States ; whereas Article 1 (3 ) of Regulation (EEC) No 985 /68 lays down that salted butter manufactured from sweet cream with a minimum butterfat content, by weight, of 80 % may be sold into intervention ; whereas , in light of the situation on the market for butter and, in particular, the difficulties encountered by the intervention agencies in selling that type of butter on the Community or world market, that possibility should be abolished ; whereas , however, in order to enable the industry concerned to adjust to the new rules , the buying-in of that until the end of the 1988 /S9 marketing year should be authorized as a transitional measure in those Member States where use is currently made of the possibility of buying in salted butter ; whereas author ­ ization should also be given to buy in for intervention butter manufactured from sweet cream, having a minimum butterfat content, by weight, of 82 % . HAS ADOPTED THIS REGULATION : Article I Article 1 (3 ) (a) of Regulation (EEC) No 985 /68 is hereby replaced by the following : '(a) must have the following composition and characteristics : (aa)  a minimum butterfat content, by weight, of 82 % ,  a maximum water content, by weight, of 16 % ,  be manufactured from sour cream, or (bb)  a minimum butterfat content, by weight, of 82 % ,  a maximum water content, by weight, of 16 % ,  be manufactured from sour cream.' Article 2 Notwithstanding Article 1 , in the 1987/ 88 and 1988 / 89 milk years in Ireland and in the United Kingdom, the intervention agencies shall also be authorized to buy in butter manufactured from sweet cream with a minimum butterfat content, by weight, of 80 % , a maximum water content, by weight, of 16 % , and a maximum salt content, by weight, of 2 % . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN O OJ No L 148 , 28 . 6 . 1968 , p . 13 . C) OJ No L 78 , 20 . 3 . 1987 , p . 1 . C) OJ No C 89 , 3 . 4 . 1987 , p . 47 . O OJ No L 169 , 18 . 7 . 1968 , p . 1 . O OJ No L 367 , 31 . 12 . 1985 , p . 5 .